Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2, 6 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0277164 to Drucker et al. (hereinafter “Drucker”) in view of U.S. No. 2012/0055274 A1 to Hershey et al. (hereinafter “Hershey”).

Regarding Claim 1, Drucker teaches a device (see abstract, see Figs. 1, 7a), comprising: 
a main body (see personal digital assistant (PDA) 4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), the test module (78) including a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]) engageable to the main body (4) by engagement of a snap-fit connection and disengageable from the main body (4) by disengagement of the snap-fit connection (see paragraph [0093] stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches that allow engagement/disengagement of the PDA and the module can reasonably be considered as the claimed snap-fit connection), wherein the snap-fit connection is engageable by translational motion of the cover (78) relative to the main body (see arrangement at Figs. 7a, 7b illustrating the module 78 being inserted/slid into the main body 4 including electrical connection between the electrical connector 84 of module 78 with a corresponding electrical connector of the PDA, see paragraph [0093], thus being in translational motion for engaging the main body 4), and wherein the snap-fit connection is disengageable by rotating the cover (78) relative to the main body (see arrangement of module/cover 78 at Figs. 6a-6i along with arrangement at Figs. 7a-7b, and paragraph [0093] that allow mechanical latching engagement of the module 78 with the PDA 4, even though Drucker does not explicitly state a “rotating the cover” to disengage the cover relative to the main body, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a rotational motion during disengagement of the cover relative to the main body, since it is known in the art of mechanical connectors and fasteners that utilize latches as described at paragraph [0093] generally are lifted/raised or are inclined at an angle (i.e. rotated) to certain degree in order to remove it from the corresponding gripping/latching portion).
In addition, Hershey, in the field of quick disconnect field meter assembly, teaches that it is known to use a snap-fit connection (see snap-fit locking feature 160 each located on both sides of the meter housing 130, see Figs. 2, 3 and paragraph [0020]) that is disengageable by rotating the cover (meter housing 130, Figs. 1, 2) relative to the main body (see communication module housing 140, Figs. 1, 2, see paragraphs [0019], [0020] which can be considered as the claimed main body) about an axis transverse to a longitudinal axis of the test module (see paragraphs [0010], [0022] describing the locking feature 160 of the meter housing 130 that can be pressed (i.e. rotated at a certain angle) in order to remove the meter housing 130, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Hershey into Drucker in order to allow quick and secure connect/disconnect assembly, thus improving overall efficiency and reliability of the system.

Regarding Claim 2, Drucker in view of Hershey as modified above teaches wherein the snap-fit connection (see mechanical latching connection described at paragraph [0093] of Drucker and/or see snap-fit locking feature 160 each located on both sides of the housing 130, see Figs. 2, 3 and paragraph [0020] of Hershey) is not disengageable by translational motion of the cover relative to the main body (see arrangement at Figs. 1, 4 of Drucker, see modification above and/or see arrangement at Figs. 1 - 3 of Hershey, note that without pressing the snap-fit locking feature 160, disengagement will not be possible through only translational motion, thus reading on the invention as claimed ).  

Regarding Claim 6, Drucker teaches a device (see abstract, Figs. 1, 7a, 7b), comprising: 
a main body (see personal digital assistant (PDA) 4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), wherein the test module (78) comprises a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]).
Even though Drucker illustrates a structure that appears as a receptacle on the module 78 as seen at Fig. 6h at both left and right side right below the extension portion 82 and at the top edge portion of mounting portion 80, that appears to be operable to receive an arm of the main body 4, Drucker is silent as to how it explicitly attaches to the main body i.e. Drucker is silent regarding a receptacle operable to receive a biasable arm of the main body for coupling the main body and the cover together.  
Hershey, in the field of quick disconnect field meter assembly, teaches that it is known to use a cover (see display meter housing 130, Figs. 1, 2) including a receptacle (see recessed/step portion at the tapered region 250 of the snap-fit locking feature 160 in which a corresponding tab engages, see paragraph [0022]) operable to receive a biasable arm (see tabs 210, 220, 230 and 240 arranged on main body 140, see paragraph [0022], see also paragraph [0020] describing material of the cover 130 and main body 140 as comprising plastic material, thus the elements of the corresponding parts are biasable, thus reading on the invention as claimed) of the main body (see communication module housing 140, Figs. 1, 2, see paragraphs [0019], [0020] which can be considered as the claimed main body) for coupling the main body (140) and the cover (130) together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receptacle and biasable arm of Hershey into Drucker in order to allow a more secured connection, hence improving overall accuracy and stability of the device.
Drucker in view of Hershey as modified above teaches wherein the cover (see 78 of Drucker and/or 130 of Hershey) includes a rib (see tab 150 of Hershey arranged on both sides of the meter housing 130, Figs. 2, 3, see paragraphs [0020], [0022] of Hershey) distinct from the biasable arm (210, 220, 230 and 240 of Hershey) and engageable within a rib receptacle (see receptacle tab 155, see paragraphs [0020], [0022] of Hershey) of the main body (140 of Hershey) to restrict the cover (130 of Hershey) from sliding relative to the main body (140 of Hershey, see also paragraph [0093] of Drucker stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches can be reasonably considered as the claimed rib while corresponding structure of the PDA corresponds to a rib receptacle).

Regarding Claim 14, Drucker teaches a handheld electronic device (see PDA 4, Figs. 1, 7a, such as mobile phone as described at paragraphs [0075], [0100]) comprising:   
a main body (4, Figs. 1, 7a, see paragraphs [0075] and [0105]); and 
a test module (see measurement module 78, Figs. 6a – 7a, see paragraphs [0091] – [0105] describing a glucose measurement module integrated with the PDA 4) detachably coupled to the main body (see arrangement at Figs. 6a – 6i, illustrating the separate measurement module and Figs. 7a – 7b illustrating the measurement module 78 connected with the PDA 4, see paragraph [0102]), wherein the test module (78) comprises a cover (see external surfaces of the module 78 at Figs. 6a-6i serving as a housing, see paragraph [0100]).
Even though Drucker illustrates a structure that appears as a receptacle on the module 78 as seen at Fig. 6h at both left and right side right below the extension portion 82 and at the top edge portion of mounting portion 80, that appears to be operable to receive an arm of the main body 4, Drucker is silent as to how it explicitly attaches to the main body i.e. Drucker is silent regarding an engagement tab operable to engage a biasable arm of the main body for securing the main body and the cover together.  
Hershey, in the field of quick disconnect field meter assembly, teaches that it is known to use a cover (see display meter housing 130, Figs. 1, 2) including an engagement tab (see snap-fit locking feature 160 each located on both sides of the housing 130 and comprising a tapered portion 250, see Figs. 2, 3 and paragraphs [0020], [0022]) operable to engage a biasable arm (see tabs 210, 220, 230 and 240 arranged on main body 140, see paragraph [0022], see also paragraph [0020] describing material of the cover 130 and main body 140 as comprising plastic material, thus the elements of the corresponding parts are biasable, thus reading on the invention as claimed) of the main body (140) for securing the main body (140) and the cover (130) together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receptacle and biasable arm of Hershey into Drucker in order to allow a more secured connection, hence improving overall accuracy and stability of the device.
Drucker in view of Hershey as modified above teaches and wherein the cover (78 of Drucker and/or 30 of Hershey) includes a rib (see tab 150 arranged on both sides of the meter housing 130, Figs. 2, 3, see paragraphs [0020], [0022] of Hershey) distinct from the biasable arm (210, 220, 230 and 240 of Hershey) and engageable within a rib receptacle (see receptacle tab 155, see paragraphs [0020], [0022] of Hershey) of the main body (140 of Hershey) to restrict the cover (130 of Hershey) from sliding relative to the main body (140 of Hershey, see also paragraph [0093] of Drucker stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus the mechanical latches can be reasonably considered as the claimed rib while corresponding structure of the PDA corresponds to a rib receptacle).

Regarding Claim 7, Drucker in view of Hershey as modified above teaches the cover (130 of Hershey) further comprising an engagement tab (see tapered portion 250, Fig. 3, see and paragraphs [0020], [0022] of Hershey) operable to engage a corresponding engagement tab of the biasable arm (see 210, 220, 230, 240 of Hershey) to restrict translational motion of the cover (130 of Hershey) away from the main body (140 of Hershey).
Regarding Claim 8, Drucker in view of Hershey as modified above teaches the engagement tab of the cover (see 250 of Hershey) comprising a sloped surface (see tapered region of 250, Fig. 3 having sloped surface of Hershey) operable to bias (it would be obvious to one having ordinary skill in the art to recognize bias of the biasable arm as the biasable arm can comprise plastic material, thus reading on the invention as claimed) the biasable arm (210, 220, 230 and 240 of Hershey) relative to a center axis of the main body as the engagement tab (250, 130 of Hershey) and the corresponding engagement tab (210, 220, 230 and 240 of Hershey) engage one another (see Figs. 1 - 3 of Hershey).  

Regarding Claims 9 and 16, Drucker in view of Hershey as modified above teaches the corresponding engagement tab of the biasable arm (210, 220, 230 and 240 of Hershey) comprising a sloped surface (see for instance Fig. 3 illustrating surface portions of biasable arms 210, 220, 230, 240 of Hershey having sloped surface such as sloped at 900)  operable to bias (it would be obvious to one having ordinary skill in the art to recognize bias of the biasable arm as the biasable arm can comprise plastic material, thus reading on the invention as claimed) the biasable arm (210, 220, 230 and 240 of Hershey) relative to a center axis of the main body as the engagement tab (250 of Hershey) and the corresponding engagement tab (210, 220, 230 and 240 of Hershey) engage one another.  

Regarding Claims 10 and 17, Drucker in view of Hershey as modified above teaches the main body (140 of Hershey) further comprising a second biasable arm (plurality of 210, 220, 230, 240 of Hershey thus reading on the invention as claimed), wherein the biasable arm and the second biasable arm (any two of 210, 220, 230, 240 of Hershey) are operable to move (see modification above in particular paragraph [0020] of Hershey which includes the material such as plastic, thus can be movable) relative to the center axis of the main body when the main body (140 of Hershey) and the cover (130 of Hershey) are coupled together.  

Regarding Claims 11 and 18, Drucker as modified above teaches the cover (see 78 at Figs. 6a-6i of Drucker) further comprising a test strip receptacle (see end 86, Fig. 68, where the strip 8 of Fig. 1 is inserted, see paragraph [0092] of Drucker).  

Regarding Claims 12 and 20, Drucker in view of Hershey as modified above teaches wherein the rib (see tab 150 of Hershey) extends from an inner surface of the cover (see arrangement at Figs. 1 - 3 of Hershey, see also paragraph [0093] of Drucker stating “the module 78 attaches mechanically in place in the PDA receptacle by a pair of mechanical latches preferably on opposing sides, e.g., the left and right side in FIG. 6a, of the PDA receptacle”, thus reading on the invention as claimed and/or ).  

Regarding Claims 13 and 19, Drucker in view of Hershey as modified above teaches the test module (78 of Drucker) further comprising one or more electronic components (see measurement module 2, 78, Figs. 1, 6a – 6i of Drucker and paragraphs [0075], [0091], [0092], [0100] of Drucker) and a test strip connector (see end 86, Figs. 6d – 6f of Drucker) coupled to the cover (78 of Drucker), the test strip connector (86 of Drucker) operable to receive a test strip (test strip 8, Fig. 1, see paragraph [0092] of Drucker).  

Regarding Claim 15, Drucker in view of Hershey as modified above teaches the biasable arm (see tabs 210, 220, 230 and 240 arranged on main body 140, see paragraph [0022] of Hershey) comprising a corresponding engagement tab (see corresponding tapered portion 250 of snap-fit locking feature 160 of Hershey), wherein the engagement tab and the corresponding engagement tab are operable to engage one another to restrict translational motion of the cover relative to the main body (see arrangement at Figs. 1 - 4 of Hershey).  

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker in view of Hershey and further in view of U.S. Patent No. 6,418,332 B1 to Mastrototaro et al. (hereinafter “Mastrototaro”).

Regarding Claim 3, Drucker in view of Hershey as modified above teaches wherein the main body (4, Fig. 7a of Drucker and/or 140, Fig. 1 of Hershey) comprises a center axis (see Fig. 7a of Drucker and/or Figs. 1 - 3 of Hershey) and at least two resilient cantilevered arms (see tabs 210, 220, 230 and 240, Fig. 2, see paragraph [0022] of Hershey), and wherein the at least two resilient cantilevered arms are arranged to move towards and away from the center axis (see paragraph [0020] of Hershey describing both housings 130 and 140 being configured from a material such as plastic, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the cantilevered arms as being resilient and which can move towards and away from the center axis as the housings 130 and 140 and the elements within can be made by using plastic materials, which exhibit the claimed property, thus reading on the invention as claimed).  
In addition, Mastrototaro, in the field of methods and apparatuses for electrically connecting a medical glucose monitor to a glucose sensor set, teaches at least two resilient cantilevered arms (see cantilevered latch arms 44 comprising latch tips 43, Fig. 4, see Col. 5, lines 25 – 48), and wherein the at least two resilient cantilevered arms (44, 43) are arranged to move towards and away from the center axis (see Col. 5, lines 25 – 47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resilient cantilevered arms of Mastrototaro into Drucker in view of Hershey in order to allow a more secured connection, hence improving overall accuracy and stability of the device.

Regarding Claim 4, Drucker in view of Hershey in view of Mastrototaro as modified above teaches wherein the at least two resilient cantilevered arms (see tabs 210, 220, 230 and 240, Fig. 2, see paragraph [0022] of Hershey, and/or see 44, 43 of Mastrototaro) are arranged to move towards each other during engagement of the snap-fit connection (see modification above which includes the material such as plastic of Hershey, thus can be movable and/or see also Col. 5, lines 25 – 47 of Mastrototaro).  

Regarding Claim 5, Drucker in view of Hershey in view of Mastrototaro as modified above teaches wherein the at least two resilient cantilevered arms (see tabs 210, 220, 230 and 240, Fig. 2, see paragraph [0022] of Hershey and/or see 44, 43 of Mastrototaro) each include at least one engagement tab (see each tabs 210, 220, 230, 240, Fig. 2 each including an engagement tab that engages with a corresponding feature 250 of the housing 130 of Hershey and/or see latch tips 43, Fig. 4 of Mastrototaro), wherein the cover (see 130 of Hershey and/or see sensor connector 12 having housing 40, Figs. 4, 5 of Mastrototaro and/or 78, Fig. 6h of Drucker) includes at least two engagement tab receptacles (see recessed/step portion at the tapered region 250 of the snap-fit locking feature 160 in which a corresponding tab engages, see paragraph [0022] of Hershey and/or see latch recess 55, Figs. 4, 5 of Mastrototaro and/or Fig. 6h of Drucker at the connecting edge between the extension portion 82 and the mounting portion 80 having two (i.e. left and right side) regions that appear to have engagement tabs), and wherein each of the at least two engagement tab receptacles (55 of Mastrototaro) is configured to receive one of the engagement tabs (see arrangement at Fig. 2, see paragraph [0022] of Hershey and/or 43 of Mastrototaro).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Allen (U.S. 2011/0162463 A1) teaches an ultrasonic flow meter having a port cover assembly and further uses latches which allow pivotal movement.
Charlton (U.S. 2016/0025638 A1) teaches test strip meter including a body, an optical reader and a test strip holder coupled with each other.  The assembly further uses biasing member for as an attachment. 
Kriesel et al. (U.S. 6,200,293 B1) teaches fluid delivery device comprising resilient tab used for releasably secures components. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855